In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-193 CV

____________________


FREDERIC L. HILLEBRANDT, Appellant


V.


FRENCH ROAD APARTMENTS, Appellee




On Appeal from the County Court at Law No. 1
Jefferson County, Texas

Trial Cause No. 94192




MEMORANDUM OPINION
 The county court at law granted French Road Apartments possession of certain real
premises located in Jefferson County, Texas, and awarded $435 for back rents.  The
defendant, Frederic L. Hillebrandt, appealed.  Although the appellant's brief was due
October 14, 2002, neither a brief nor a motion for extension of time to file the brief has
been filed. Because the appeal involves the application of well-settled principles of law,
we deliver this memorandum opinion.  See Tex. R. App. P. 47.4.
	We have reviewed the record for fundamental error, and find none.  The judgment
of the trial court is affirmed.
	AFFIRMED.
									PER CURIAM
Submitted on January 2, 2003
Opinion Delivered January 16, 2003 


Before McKeithen, C.J., Burgess and Gaultney, JJ.